Citation Nr: 0214019	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  93-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from April 1956 to February 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's September 1995 decision 
denying entitlement to service connection for a back disorder 
and remanded for further action.  The claim now returns for 
disposition following Board remands dated in March 1998 and 
May 2001.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  A chronic back disability was not present in service, 
arthritis of the back was not manifested within one year of 
service discharge, and current back disability is not 
etiologically related to the veteran's period of active 
service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service and the incurrence or aggravation of arthritis of the 
back during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that via rating decisions, a statement of the 
case and supplemental statements of the case the veteran has 
been notified of the law and regulations governing 
entitlement to service connection, the evidence considered by 
the RO and the reasons for its determination.  The claims 
file contains service medical records and medical records 
obtained from the Social Security Administration.  In 
addition the RO has afforded the veteran appropriate 
examinations.  

The claims file also reflects that development requested in 
Board remands dated in March 1998 and May 2001 have been 
satisfactorily completed.  Stegall v. West, 11 Vet. App. 268 
(1998).  In particular, the Board notes that multiple 
attempts have been made to ensure that all available records 
of in-service treatment have been obtained.  In June 1993, 
the National Personnel Records Center (NPRC) forwarded 
service medical records to VA.  In July 1998, the RO 
requested any records of Naval outpatient or hospital 
treatment during the period April 1956 to February 1960.  In 
response, the NPRC provided the RO with documentation showing 
Naval hospitalization from January to March 1958 for a 
pilonidal cyst and informed the RO that the veteran's records 
had been retired.  In September 1998, the NPRC clarified and 
advised VA that medical records pertinent to the veteran had 
already been provided to VA in June 1993; the service records 
in the claims file include records relevant to the veteran's 
hospitalization for a pilonidal cyst.  The NPRC also stated 
that no additional medical records had been found.  In April 
1999, the NPRC added that a search had been negative for any 
ship medical records pertinent to the veteran.  

The Board also notes that in June 2001, the RO advised the 
veteran as to the provisions of the VCAA, the evidence and 
information needed to substantiate his claim, and the 
division of responsibilities between the veteran and VA in 
obtaining such evidence and information.  The RO most 
recently issued a supplemental statement of the case in 
August 2002.  At that time the RO included a recitation of 
the regulations implementing the VCAA, and again informed the 
veteran of the evidence considered and reasons for the denial 
of his claim.  

Although requested to do so, neither the veteran nor his 
representative has identified any health care provider who 
has treated the veteran for any back disability since his 
discharge from service.  Moreover, neither has identified any 
other outstanding evidence or information that could be 
obtained to substantiate the claim.  In fact, in August 2002 
the veteran advised VA that he had reviewed the latest 
supplemental statement of the case and had no additional 
evidence to submit in connection with his claim.  The Board 
is also unaware of any outstanding evidence or information 
that could be obtained to substantiate the claim.  

For the above reasons, the Board has determined that the 
facts pertinent to this claim have been properly developed 
and no further action is required to comply with the VCAA or 
the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military, naval or air service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Where a veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
Factual Background

Service medical records reflect that the veteran sought 
treatment for an inflamed cyst in November 1956.  He gave a 
history of having bumped himself on an angle iron a day prior 
to seeking medical attention.  In December 1956, the veteran 
was seen because of occasional soreness in the area, without 
other symptoms and with only one period of infection.  The 
cyst was noted to be recurrent in April and September 1957 
and the veteran was referred for surgical consideration.  The 
veteran underwent surgery for a pilonidal sinus cyst and was 
hospitalized from January to March 1958.  Associated records 
note complaints of pain and swelling with a lesion in the 
area of the tailbone.  Physical examination was stated to be 
unremarkable except for an area of indurated swelling on the 
left buttock just to the left of the gluteal cleft, posterior 
to the sacrum.  In February 1958, under spinal anesthesia, 
the cyst was excised, resulting in a scar in the tailbone 
area.  The veteran is service-connected for the residuals of 
his pilonidal sinus cyst.  

The remainder of service medical records, to include the 
reports of medical history and examination completed in 
February 1960 in connection with service discharge, are 
negative for note of any complaints, abnormal findings or 
diagnoses pertinent to the back and show that the veteran had 
an uncomplicated convalescence and recovery after his cyst 
excision.  The September 1961 reports of medical examination 
and history completed for Naval Reserve purposes note no 
complaints or abnormalities pertaining to the veteran's back.

The veteran first pursued a claim of entitlement to VA 
compensation benefits based on a back disability in April 
1993.  In his August 1993 appeal statement the veteran 
reported that he had injured his back when thrown into the 
bulkheads by movement of his ship in late 1958 or early 1959.  
He reported having undergone surgery at the Balboa Hospital 
in San Diego, California on February 15, 1959, and having 
spent three months in the hospital.  He reported continued 
back problems after service.  

In June 1993, the veteran appeared for a VA examination.  He 
gave an employment history showing work as a driver or 
courier for 17 years.  He also reported incurrence of a back 
injury in 1959, described as an episode when his back 
"snapped" followed by a laminectomy.  The VA examiner noted 
the veteran's carriage and posture to be normal, with all 
joints stated to be normal.  The examiner included diagnoses 
of post lumbar laminectomy in 1959 and chronic low back 
strain.  That VA examiner did not review the claims file or 
the veteran's service medical records.

The claims file also contains records considered by the 
Social Security Administration (SSA),  They are dated in the 
1990s and relate primarily to cardiovascular evaluation and 
treatment.  Notably, an August 1992 private evaluation report 
includes the veteran's denial of any history of joint or back 
pain.  He related having had surgery for a pilonidal cyst, 
without report of any other surgery in the area of his low 
back.  An X-ray study of the spine in August 1992 disclosed 
mild spurring.  A March 1993 medical record includes note of 
the veteran's complaint of a backache after a long ride.   

The veteran presented for a VA examination in November 1998.  
He provided a history of having struck his coccygeal area on 
a sharp object in the military, with resulting pilonidal cyst 
treated by surgery.  The veteran further reported that after 
his surgery he experienced pain in his low back.  Examination 
in November 1998 revealed the veteran to walk without any 
apparent gait disturbance and without evidence of atrophy of 
the back musculature.  There was evidence of restricted 
lumbar motion.  A November 1998 X-ray study showed evidence 
of spondylolisthesis at L4 to L5 and spondylosis at multiple 
levels.  The examiner reviewed the veteran's claim file and 
concluded that there was evidence of mild degenerative 
changes in the lumbar spine consistent with the veteran's 
age.  The examiner stated that a careful history elicited 
from the veteran did not reveal symptoms in the past 
suggesting that his current symptoms were related to his 
spine, but, rather, that his complaints were consistent with 
a pilonidal cyst and residual scarring; further examination 
was recommended with respect to such problems.  Relevant to 
the spine itself, the examiner concluded that examination was 
consistent with the veteran's age and gender and that there 
were no significant abnormal findings.  The spondylolisthesis 
shown on testing was opined to probably be most compatible 
with a developmental condition which undoubtedly existed 
prior to service and that there was no evidence to suggest 
that the veteran's back problems were related to any 
disability incurred in service.

In February 2000, the veteran reported for a VA examination.  
The examiner reported the report of VA examination conducted 
in November 1998 and noted the veteran's history of an in-
service injury to his coccyx, following by surgery for a 
cyst.  The examiner included detailed findings relevant to 
impairment caused by the sacrococcygeal scar residual to in-
service surgery for a pilonidal cyst.  

Analysis

The Board acknowledges that service records document the 
veteran's account of having hit his low back during service.  
Despite his report of injury to the back, and his report of 
in-service laminectomy, however, service records clearly show 
that the veteran's in-service complaints were due to an 
inflamed cyst.  Moreover, service records note that medical 
examination revealed no disability of the spine and that the 
surgery performed was cyst excision, without any subsequent 
complications.  Service medical records are entirely negative 
for note of any low back disability, to include any 
laminectomy or manifestation of degenerative changes.

The Board also notes that despite the veteran's report of 
having had continuing back problems since service, he first 
filed a claim in 1993, many decades later.  Further, he has 
neither submitted records of any post-service treatment for 
any back disorder nor identified any such treatment.

In June 1993, the veteran provided a history of in-service 
back injury and in-service laminectomy to the VA examiner.  
Such history is uncorroborated and, as discussed, 
inconsistent with the veteran's service medical records.  The 
June 1993 VA examiner did not review the veteran's service 
medical or post-service medical records in providing the 
diagnoses of chronic low back strain and post lumbar 
laminectomy in 1959.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  The Board is not bound to accept medical 
opinions which are based on an inaccurate history supplied by 
the veteran.  Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and 
Guimond v. Brown, 6 Vet. App. 69 (1993) and most recently, 
Pond v. West, 12 Vet. App. 341 (1999) where the appellant was 
himself a physician.  Also, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses and 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has found the report of the VA examination 
conducted in November 1998 to be the most probative evidence 
of the etiology of the veteran's back disability because the 
physician examined the veteran, reviewed the veteran's 
pertinent medical history as recorded in the medical records, 
including the service medical records, and properly supported 
his conclusion.  This examiner opined that the degenerative 
spine changes shown on testing were consistent with the 
veteran's age and gender.  The examiner also noted the 
presence of a developmental abnormality in the spine.  The 
examiner concluded that there was no evidence even suggesting 
any causal relationship between the veteran's currently 
demonstrated back problems and his period of service.  
Moreover, he noted that the veteran's current back complaints 
and the history of back symptoms reported by the veteran were 
consistent with the pilonidal cyst residuals for which 
service connection is in effect.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.




ORDER

Entitlement to service connection for back disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

